DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended specification corrects the issues noted by the previous office action (6-1-2022). All of the previous objections, and drawings objections have been withdrawn.
Applicant's arguments and remarks filed (8-31-2022) have been fully considered but they are not persuasive.
Applicant argues…
Sharrow et al. (US-2007/0,299,366) describes a molding process that utilizes a die, as such, it is impossible to achieve a non-constant outer diameter of the polymer jacket 24 on a core wire including a first portion having a first thickness and a second portion having a second thickness, the first thickness being smaller than the second thickness. The argument highlighting, that no example is provided. 
Applicant further argues that none of the other applied references make up for the deficiency of Sharrow.
This is not found to be persuasive because…
As detailed in the rejection of (6-1-2022) Sharrow discloses on ([0027]) that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, nonuniformly tapered, or tapered in a step-wise fashion. As such, the core wire is understood to have a first section and second section with different thickness. Additionally, on ([0045]) gives details regarding the polymer jacket. Where, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. As such, the polymer jacket is understood to be a non-constant outer diameter of the polymer jacket found on a core with the two varying thick sections. Additionally, the case law for disclosed examples/preferred embodiments may be recited. Where, it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiment. (In re Susi, 169 USPQ 423). Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67). Further, the case law for change of shape may be recited. Where the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. Finally, the case law for structure in method claims may be recited. Where, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
This is unpersuasive because as explained above there was not found to be deficiency in Sharrow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrow et al. (US-2007/0,299,366, hereinafter Sharrow)Regarding claim 1, 	
A method of making a guidewire, the method comprising: 
placing a polymer jacket over a core wire, 
the core wire including a length including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smaller than the second thickness; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire, 
wherein the polymer jacket forms a layer of a polymer material of substantially uniform thickness along the length of the core wire, thereby substantially following a shape of the core wire.
Sharrow teaches the following: 
(Abstract) teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
& c.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, nonuniformly tapered, or tapered in a step-wise fashion.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes viscoelastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. ([0024]) adding that the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Additionally, the case law for change of shape may be recited. Where, the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 2-4, 6, 9-10 	
Wherein applying the heat to the polymer jacket and the core wire includes fusing the polymer jacket to the core wire such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire.
Wherein placing the polymer jacket over the core wire includes the first portion of the core wire being proximate a distal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the second portion of the core wire being disposed between the first portion and a proximal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the core wire having a tapered portion between the first portion and the second portion.
Wherein applying heat to the polymer jacket and the core wire includes reflowing the polymer jacket to form the layer of substantially uniform thickness along the first portion of the core wire.
Wherein applying heat to the polymer jacket and the core wire includes achieving the layer of substantially uniform thickness along the first portion of the core wire without trimming down the polymer jacket.
Sharrow teaches the following:
([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]} teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31 .. may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant. or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire.
Regarding claim 5, 	
Placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0026]) teaches that as can be seen in (Figs. 3 & 4),  a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided for example, as three separate members.
b.) ([0041]) teaches that as indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 a when heat and compressive force is applied during the attachment of the polymer jacket member 24 a to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about a portion of the core wire 22 is formed, for example, as shown in FIG. 2. For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24.
Regarding claim 7-8, 	
Comprising placing a coil over the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed.
Wherein placing the coil over the core wire includes placing the coil over the first portion of the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. {[0069J) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils.: ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers; and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
Regarding claim 21,
A method of making a guidewire, the method comprising: 
placing a polymer jacket over a core wire, 
the core wire including a length including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smaller than the second thickness; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire 
such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire, 
wherein the polymer jacket forms a layer of a polymer material of substantially uniform thickness along the length of the core wire, thereby substantially following a shape of the core wire.
Sharrow teaches the following:
(Abstract} teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
& c.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross--sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, nonuniformly tapered, or tapered in a step-wise fashion.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes viscoelastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
& f.) ([00241) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 1.7, {[0024]} teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8} give some visual depictions of the polymer jacket and core wire.
Regarding claim 22-24 & 26,
Wherein applying heat to the polymer jacket and the core wire includes achieving the layer of substantially uniform thickness along the first portion of the core wire without trimming down the polymer jacket.
Wherein placing the polymer jacket over the core wire includes the first portion of the core wire being proximate a distal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the second portion of the core wire being disposed between the first portion and a proximal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the core wire having a tapered portion between the first portion and the second portion.
Sharrow teaches the following:
([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27, {[0024]} teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire. Adding, that Sharrow does not teach or mention trimming down of the polymer jacket, as such there is no reason or motivation to do so.
Regarding claim 25,
Placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0026]) teaches that as can be seen in {Figs. 3 & 4), a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided, for example, as three separate members.
([0041]) teaches that as indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 a when heat and compressive force is applied during the attachment of the polymer jacket member 24 a to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about a portion of the core wire 22 is formed, for example, as shown in FIG. 2. For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24
Regarding claim 27-28,
Comprising placing a coil over the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed.
Wherein placing the coil over the core wire includes placing the coil over the first portion of the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. {[0069J) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils.: ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers; and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
Regarding claim 29,
A method of making a guidewire, the method comprising: 
placing a polymer jacket over a core wire, 
the core wire including a length including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smaller than the second thickness, 
the first portion of the core wire being proximate a distal end of the core wire, the second portion of the core wire being disposed between the first portion and a proximal end of the core wire; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire 
such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire, 
the first profile including a thickness of less than 0.014 inches, 
wherein the polymer jacket forms a layer of a polymer material of substantially uniform thickness along the length of the core wire without trimming down the polymer jacket, thereby substantially following a shape of the core wire.
Sharrow teaches the following:
(Abstract} teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
, c.) & d.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered region:;, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, nonuniformly tapered, or tapered in a step-wise fashion.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes viscoelastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
, g.) & h.) ([00241) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 1.7, {[0024]} teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8} give some visual depictions of the polymer jacket and core wire. Adding, that Sharrow does not teach or mention trimming down the polymer jacket, as such there is no reason or motivation to do so. Additionally, the case law for the change of size may be recited, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Regarding claim 30,
Placing a coil over the first portion of the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed; 
placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. {[0069]) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils; ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers.: and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
([0026]) teaches that. as can be seen in (Figs. 3 & 4), a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided, for example, as three separate members.
c.) ([0041]) teaches that As indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 o when heat and compressive force is applied during the attachment of the polymer jacket member 24 o to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about. A portion of the core wire 22 is formed, for example, as shown in (Fig. 2). For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharrow et al. (US-2007/0,299,366) – teaches in the (Abstract) a guidewire and methods for making and using the same. The guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire. 
Reynolds et al. (US-2005/0,096,567) – teaches in the (Abstract) a guidewire having an embedded matrix polymer construction and methods of making and using the same. The guidewire may include a core wire or member having a proximal region and distal region, a jacket disposed over the distal region, and a coil disposed over the jacket. The coil may include a coating and may be embedded within the jack

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741